Citation Nr: 1025528	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  07-21 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
bilateral hearing loss prior to March 16, 2010.  

2.  Entitlement to a disability rating greater than 30 percent 
for bilateral hearing loss beginning March 16, 2010.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran served on active duty from August 1961 to August 
1965.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California.  

The Veteran indicated on his June 2007 VA Form 9 that he wished 
to testify at a Board hearing.  In July 2007 correspondence, he 
withdrew the hearing request.

This case was previously before the Board in November 2009 at 
which time the claim was remanded for further development.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).

By rating decision dated in April 2010, the RO increased the 
Veteran's disability rating from noncompensable to 30 percent 
disabling, effective March 16, 2010, the date of a VA examination 
report.  However, the Veteran's appeal for a higher rating 
remains before the Board both prior to and beginning March 16, 
2010.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant 
has filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal).  


FINDINGS OF FACT

1.  Prior to March 16, 2010 the Veteran had Level I hearing loss 
in the right ear and Level II hearing loss in the left ear, 
evaluated as non-compensable.

2.  Beginning March 16, 2010 the Veteran has Level VI hearing 
loss in the right ear and Level VI hearing loss in the left ear, 
evaluated as 30 percent disabling.


CONCLUSIONS OF LAW

1.  Prior to March 16, 2010, the criteria for an initial 
compensable disability rating for bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.385, 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2009).

2.  Beginning March 16, 2010, the criteria for a disability 
rating greater than 30 percent for bilateral hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.385, 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his service-connected bilateral hearing 
loss is more disabling than evaluated both prior to and beginning 
March 16, 2010.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two evaluations 
will be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  A request for an increased rating is 
to be reviewed in light of the entire relevant medical history.  
See generally 38 C.F.R. § 4.1; Payton v. Derwinski, 1 Vet. App. 
282, 287 (1991).

Impaired hearing will be considered a disability only after 
threshold requirements are met. See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are determined 
by considering the average pure tone threshold and speech 
discrimination percentage scores.  38 C.F.R. § 4.85(b).  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered). 
 
The provisions of 38 C.F.R. § 4.86 address exceptional patterns 
of hearing loss.  The exceptional patterns addressed in this 
section are present when the puretone threshold at each of the 4 
specified frequencies (1000, 2000, 3000 and 4000 Hz) is 55 
decibels or more, or when the puretone threshold is 30 decibels 
or less at 1000 Hz, and 70 decibels or more at 2000 Hz.  

"Staged ratings" or separate ratings for separate periods of 
time may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 Vet. 
App. 119 (1999).   

Factual Background

The Veteran submitted a claim for service connection for 
bilateral hearing loss in June 2003 along with a private 
audiological report dated in December 2000 showing bilateral 
hearing loss, worse in the right ear.  He was subsequently 
afforded a VA audiological examination in August 2005 which also 
showed bilateral hearing loss, worse in the right ear.  By rating 
decision dated in September 2005, the RO granted service 
connection for bilateral hearing loss, assigning a noncompensable 
disability rating effective June 24, 2003, the date of the 
Veteran's claim for service connection.  The Veteran disagreed 
with this initial decision and subsequently perfected an appeal.  
He submitted another private audiological examination report 
dated in November 2006.  In November 2009, the Board remanded 
this claim for additional development.  Pursuant to the November 
2009 Board remand, the Veteran was afforded a VA examination in 
March 2010.  By rating decision dated in April 2010, the RO 
increased the disability rating for the bilateral hearing loss 
from non-compensable to 30 percent disabling, effective March 16, 
2010, the date of the VA examination. 

As noted in the November 20009 remand, the Board found the 
private audiological reports dated in December 2000 and November 
2006 inadequate for rating purposes because it is unclear whether 
these examination reports were conducted using a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test pursuant to 38 C.F.R. § 4.85.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995).

During the VA contract audiological examination in August 2005 
the Veteran reported difficulty hearing around noise or on the 
telephone.  The examiner noted that functional impairment was 
difficulty understanding people, but the condition did not result 
in any time lost from work.  Audiological testing revealed the 
following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
10 dB
10 dB
60 dB
75 dB
Left Ear
20 dB
10 dB
50 dB
45 dB

Puretone Threshold Average
Right Ear
38 dB
Left Ear
31 dB

Speech Recognition
Right Ear
100%
Left Ear
100%

An April 2006 VA outpatient treatment report shows that the 
Veteran was seen for an audiological recheck.  The Veteran denied 
changes to hearing status since his last hearing screen in 
October 2002.  While the specific audiometric findings were not 
reported, it was noted that the Veteran's hearing was within 
normal limits through 2000 Hz in both ears with moderate to 
moderately severe from 3000 Hz to 6000 Hz in the right ear and 
mild loss at 8000 Hz in both ears.  The examiner noted that the 
Veteran had good word discrimination in both ears.  

A June 2007 VA outpatient treatment report shows that the Veteran 
complained of a decrease in hearing since the April 2006 
audiological recheck.  This report also confirmed that the 
Veteran's hearing loss had in fact decreased since April 2006 and 
indicated that the Veteran had good word discrimination in the 
right ear and fair in the left.  

At the March 2010 VA audiological examination, the examiner noted 
that the Veteran's chief complaint was his inability to 
communicate with those around him.  The examiner commented that 
the Veteran's hearing loss had resulted in a significant effect 
on his occupational activities as a result of difficulty in 
following instructions.  Audiological testing revealed the 
following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
25 dB
30 dB
80 dB
90 dB
Left Ear
35 dB
30 dB
75 dB
90 dB

Puretone Threshold Average
Right Ear
56 dB
Left Ear
58 dB

Speech Recognition
Right Ear
62%
Left Ear
60%

Analysis

There are two periods of time at issue here: from June 24, 2003 
to March 16, 2010, when the Veteran's bilateral hearing loss was 
evaluated as noncompensably disabling; and from March 16, 2010 to 
the present, while the Veteran's bilateral hearing loss was 
evaluated as 30 percent disabling.  The Board will consider the 
proper evaluation to be assigned for both time periods.  

a.	Prior to March 16, 2010

In the present case, the evidence does not show an exceptional 
level of impaired hearing prior to March 16, 2010; 38 C.F.R. § 
4.86 is not applicable.


Applying the results from the August 2005 VA audiological 
examination to Tables VI yields a Roman numeral value of I for 
the right ear and a Roman numeral value of I for the left ear.  
See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to Table VII, 
the Board finds that the Veteran's hearing loss is zero percent 
disabling.  

While the Veteran's hearing appeared to be worsening as early as 
July 2007 there is no evidence that would support a compensable 
disability rating for bilateral hearing loss during the period in 
question.  Accordingly, the Board finds that the preponderance of 
the evidence is against entitlement to a compensable initial 
disability rating for bilateral hearing loss prior to March 16, 
2010.  38 C.F.R. § 4.3.

b.	Beginning March 16, 2010

The evidence does not show an exceptional level of impaired 
hearing beginning March 16, 2010; 38 C.F.R. § 4.86 is not 
applicable to the Veteran's claim. 
 
Applying the results from the March 2010 VA audiological 
examination to Tables VI yields a Roman numeral value of VI for 
the right ear and a Roman numeral value of VI for the left ear.  
See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to Table VII, 
the Board finds that the Veteran's hearing loss was correctly 
rated as 30 percent disabling beginning March 16, 2010.  
Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating greater 
than 30 percent for bilateral hearing loss for the period of time 
beginning March 16, 2010. 38 C.F.R. § 4.3.

In addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in his or her final report.  Martinak v. Nicholson, 21 
Vet. App. 447 (2007).  In this case, the VA examiners in December 
2005 and March 2010 noted the functional impairment caused by the 
Veteran's hearing loss, which included difficulty understanding 
people as well as significant effects on his occupational 
activities.  Such functional impairment has been appropriately 
considered but the overall evidence, as previously discussed, 
fails to support assignment of a compensable evaluation prior to 
March 16, 2010, or a rating in excess of 30 percent since that 
date.  


Extraschedular Considerations

The Veteran has reported that his service-connected hearing loss 
affects him at work because he has difficulty understanding 
people.  The March 2010 VA examination noted significant effects 
on occupational activities.  As such, the Board must adjudicate 
the issue of whether referral for an extraschedular rating is 
warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

The Veteran has essentially contended that his disability falls 
outside the schedular criteria because they do not consider the 
impact of outside or background noise when evaluating hearing 
loss.  This contention goes to the first step in the Thun test 
for extraschedular referral.  Turning to the second step, 
however, there is no evidence of frequent hospitalization, marked 
interference with employment or other exceptional factors.  While 
he reports some difficulty understanding people, he reported at 
the December 2005 VA examination that he has not lost any time 
from work due to his hearing loss.  He has not been hospitalized 
for his hearing loss, nor has he missed worked.  Thus, referral 
for an extraschedular rating is unnecessary at this time. 

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.  

Nevertheless, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claim such that the notice error did not affect 
the essential fairness of the adjudication now on appeal.  The 
appellant was notified that his claim was awarded and an initial 
rating was assigned.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the case 
that advised him of the applicable law and criteria required for 
a higher rating.  Although he was not provided pre-adjudicatory 
notice that he would be assigned an effective date in accordance 
with the facts found as required by Dingess, he was assigned the 
date of the claim as an effective date, the earliest permitted by 
law.  38 U.S.C.A. § 5110(a).  

Additional noted was provided in July 2008 and the claim was 
readjudicated in an April 2010 supplemental statement of the 
case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows 
that the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of the 
claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant audiological 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  VA has substantially complied with the notice and 
assistance requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

An initial compensable disability rating for bilateral hearing 
loss prior to March 16, 2010 is denied.

A disability rating greater than 30 percent for bilateral hearing 
loss beginning March 16, 2010 is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


